Reynolds, J.
Appeal by the defendant from a judgment of conviction of the County Court, Ulster County, entered on a jury verdict of guilty of the crime of rape, first degree (Penal Law, § 2010). Appellant admits the intercourse, but denies the rape. While a woman must oppose the man to the utmost limit of her power (People v. Dohring, 59 N. Y. 374), such resistance must only be genuine and proportioned to the outrage (People v. Carey, 223 N. Y. 519). We find that the record here contains sufficient evidence from which the jury could find that the acts involved were committed “ against her [complainant’s] will or without her consent”. (See People v. Yannucci, 283 N. Y. 546.) We also find ample corroboration to that effect to satisfy section 2013 of the Penal Law. Judgment affirmed. Herlihy, J. P., Taylor, Aulisi and Hamm, JJ., concur.